DETAILED ACTION
The current Office Action has been replaced with the prior Office Action mailed on May 27, 2021 by modifying some of the claims rejected under 35 U.S.C. 112(b).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “300” has been used to designate both a method step shown in Figure 1 and a computer system shown in Figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Paragraph [0029], lines 1-2, the term “a computer system 800” should be “a computer system 300” as shown in Figure 3 since no reference number “800” is shown in any of the drawings. Appropriate correction is required.

Claim Objections
Claims 4, 9, 13, and 18 are objected to because of the following informalities:  
Line 1 of both claims 4 and 13, the term “the plurality of input signals” should be “the plurality of synchronized input signals”.
Lines 3 and 4 of both claims 9 and 18, “an EEG signal” and “an EMG signal” should be “an electroencephalography (EEG) signal” and “an electromyography (EEG) signal”, respectively.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Line 1 of claims 8-9 and 17-18, the term “the input signal” lacks antecedent basis since the precedent claims 1 and 10 recite “a plurality of input signals”. In other words, it is unclear which input signal from the plurality of input signals is considered as “the input signal”.  
Claim 15 recites “the system of claim 10, further comprising: extracting directional information from the separated target signal and noise; and selecting the target signal based on the extracted directional information” is vague and indefinite. The precedent claim 10 recited the system comprising: a plurality of input units; a processor; and a memory. In other words, it is unclear the two steps recited in claim 15 are performed by the processor or by an additional circuit(s). Applicant note, claims 10-18 are apparatus claims, At least claim 15 (maybe the other dependent claims 11, 13, 14, and 16) is suggested that the claimed subject matter be performed in apparatus forms as recited in claim 10, instead of performed in method forms.    
Claim 16 depends from claim 15, therefore it is also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 9-13, 15-16, 18, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paquier et al. (US 2015/0296294 A1), hereinafter “Paquier”.
Regarding claim 10, Paquier illustrates a mobile device (100) in Figure 1 and a data processing system (800) in Figure 8. 
Regarding claim 10, the system for separating a target signal from noise, comprising:
a plurality of input units (internal acoustic microphones 130 and 135, and an external acoustic microphone 157 of Figure 1) for inputting a plurality of input signals; 
a processor (processor 811 of Figure 8); and
a memory (memory 801 of Figure 8) storing computer readable instructions which when executed by the processor, cause the processor to:
synchronize the plurality of input signals (paragraphs [0005] and [0069]); and
separate the plurality of synchronized input signals into the target signal and the noise (unwanted signals 122, output of the noise estimator 120 is unwanted signals or noise, and output of the noise suppressor 115 is wanted signals with unwanted signals removed, paragraph [0035]).

Regarding claims 2 and 11, wherein the synchronizing the plurality of input signals comprises: detecting (by the noise suppression module 115 and/or the noise estimator 120) a noise segment in each of the plurality of input signals; calculating cross-correlation between two of the detected noise segments to obtain a time delay between the detected noise segments; and synchronizing the plurality of input signals based on the obtained time delay. See paragraph [0069].
Regarding claims 3 and 12, wherein the plurality of input signals (from the internal acoustic microphones 130 and 135, and an external acoustic microphone 157) are obtained at a plurality of mutually distanced locations.
Regarding claims 4 and 13, the separating the plurality of input signals into the target signal and the noise comprising: separating the plurality of synchronized input signals into the target signal and the noise by an independent component analysis (paragraphs [0027], [0070], and [0076]).
Regarding claims 6-7 and 15-16, the system further comprising: extracting directional information (information about the direction) from the separated target signal and noise; selecting the target signal (select the best external microphone) based on the extracted directional information; and extracting the directional information from the separated target signal and noise by a head-related transfer function (difference between the reference microphone signal and the speaker voice signal). See paragraph [0057].
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Paquier in view of Sjostrom (US 5,685,317).
Regarding claims 5 and 14, Paquier fails to show or teach that detecting the noise segment in each of the plurality of input signals comprising: detecting the noise segment in each of the plurality of input signals by performing a pattern recognition.
Sjostrom relates to an apparatus for measuring the cardiac value function of a person by analyzing an acoustic signal from the heart. Sjostrom also teaches that in order to extract without time delay a synchronizing signal from the electrocardiographic signals, a non-recursive predictor for noise signals of the electrical mains frequency and its harmonics is used, and the noise signals are subtracted from the amplified electrocardiographic signal, followed by detection based on pattern recognition of the temporal placement of the QRS complex in the electrocardiograph signal that has thus been cleaned of noise (col. 2, lines 1-9).
Therefore, it would have been obvious before the effective filing date of the claimed invention as taught by Sjostrom to a person having ordinary skill in the art to include an additional device within Paquier’s mobile device, may be within the noise suppression module 115 and/or the noise estimator 120 in order to perform the detection of the noise segment in each of the plurality of input signals by performing a pattern recognition.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Paquier in view of KURIGER (US 2016/0073203 A1), hereinafter “Kriger”.
Regarding claims 8 and 17, Paquier fails to show or teach that the input signal is a signal picked up by a transducer.

Therefore, it would have been obvious before the effective filing date of the claimed invention as taught by Kuriger to a person having ordinary skill in the art to include a hearing device including a transduce within Paquier’s mobile device in order to detect the noise segment performed by the noise suppression module 115 and/or the noise estimator 120 in each of the plurality of input signals that is being signal picked up by a transducer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hashimoto relates to a synchronization reproduction system.
Daughtridge et al. relates to envelope feedback interference reduction associated with signal separation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T Tse whose telephone number is (571)272-3051.  The examiner can normally be reached on Mon-Fri 10-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOUNG T. TSE/Primary Examiner, Art Unit 2632